Citation Nr: 1316916	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  11-00 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for celiac disease.

2.  Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to September 1974 in the U.S. Army and from April 1978 to May 1979 in the U.S. Army Reserve.  She also had additional active duty for training (ACDUTRA) in the U.S. Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  A videoconference Board hearing was held at the RO in November 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends that she incurred both celiac disease and irritable bowel syndrome during active service.  The record evidence shows that she currently is employed as a registered nurse (RN) with VA so her lay statements and Board hearing testimony concerning her current symptomatology that is attributable to these claimed disabilities are considered competent and credible evidence of current disability due to her medical training.  It also shows that the Veteran experiences current disability due to celiac disease that may be attributable to active service.  It shows further that the Veteran has complained of and sought VA outpatient treatment for a variety of gastrointestinal complaints, to include a history of chronic diarrhea, loose stools, a history of diverticulosis, and diverticular disease following her service separation.  The Veteran's post-service private outpatient treatment records also document complaints of and treatment for hematochezia (or bloody stools) of uncertain etiology.  She attributes her post-service gastrointestinal complaints to her irritable bowel syndrome.  

Following VA examination in February 2010, the VA examiner opined that both the Veteran's celiac disease and irritable bowel syndrome were less likely than not related to active service.  The rationale for this opinion included a statement that there was "no mention in physical examinations in the military" of celiac disease or irritable bowel syndrome.  The Board notes in this regard that the absence of service treatment records indicating the presence of a claimed disability is not a bar to service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  The Court also has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Thus, the Board finds that the February 2010 VA examination is less than probative on the issue of whether the Veteran's current celiac disease or her claimed irritable bowel syndrome is related to active service and is inadequate to adjudicate either of the currently appealed claims.

The Veteran testified at her November 2011 videoconference Board hearing that she had experienced irritable bowel syndrome during active service.  See Board hearing transcript dated November 29, 2011, at pp. 3-4.  She also testified that, because she was an RN, she often did not seek medical attention for her frequent bouts of diarrhea (which she attributed to her celiac disease and irritable bowel syndrome) during and after active service.  Id., at pp. 6-7.  She testified further that she was an employee at the VA Medical Center in Reno, Nevada.  Id., at pp. 9.

In summary, and especially in light of the Veteran's current employment and medical training as an RN, the Board finds that, on remand, she should be scheduled for appropriate VA examination before a physician with qualifications and/or expertise in gastrointestinal disabilities to determine the nature and etiology of her celiac disease and irritable bowel syndrome.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that a review of the Veteran's claims file shows that her most recent VA outpatient treatment records are dated only through December 2010.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for celiac disease and/or for irritable bowel syndrome since her service separation.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination before a physician with qualifications and/or expertise in gastrointestinal disabilities to determine the nature and etiology of her celiac disease and irritable bowel syndrome.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorders, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that celiac disease, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that irritable bowel syndrome, if diagnosed, is related to active service or any incident of service.  The examiner is asked to state further whether the symptomatology attributable to the Veteran's celiac disease, if diagnosed, can be separated from the symptomatology attributable to her irritable bowel syndrome, if diagnosed.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran is a registered nurse (RN) so her statements concerning in-service incurrence of celiac disease and irritable bowel syndrome and any current symptomatology attributable to either of these disorders should be presumed competent and credible.

3.  The Veteran should be given adequate notice of the requested examination which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

